Citation Nr: 1437998	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans Law Judge in December 2012.

The Board is reopening the claims of service connection for bilateral hearing loss and tinnitus.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed within one year of a February 2008 denial of claims of service connection for bilateral hearing loss and tinnitus but did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The February 2008 rating decision denying the claims of service connection for bilateral hearing loss and tinnitus is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence since the February 2008 decision has been submitted to allow the reopening of these claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is reopening and remanding the claims of service connection for bilateral hearing loss and tinnitus on the basis of new and material evidence.  As such, additional VCAA notice is not required. 

Reopening of the Claim on the Basis of New and Material Evidence

The claims of service connection for bilateral hearing loss and tinnitus were previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. 
§ 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in February 2008, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The February 2008 rating decision denied the claims because there was no evidence of in-service incurrence.  At the time of the denial, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.
 
Subsequent to the February 2008 rating decision, the Veteran was afforded a VA examination in September 2011 and he testified before the undersigned in December 2012.  In light of this evidence, shedding new light on the history of the Veteran's disabilities, the Board finds new and material evidence has been submitted since the February 2008 denial of these claims. The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen the previously denied and unappealed claims. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of the claims.


ORDER

The petition to reopen the claims of entitlement to service connection for service connection for bilateral hearing loss is granted.  To this extent, the appeal is allowed.

The petition to reopen the claims of entitlement to service connection for service connection for tinnitus is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus because the Veteran has submitted new and material evidence.  Additional development is needed, so remand is warranted.

First, the Veteran testified that he was treated for his hearing disorder at the Temple VA Medical Center in 1981.  The RO must attempt to obtain these records on remand.

Second, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when (1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's August 1972 enlistment examination shows he had a 45-decibel loss in the 4000 Hertz frequency in his left ear, but normal hearing acuity in his left ear in all tested frequencies (500, 1000, 2000 and 4000 Hertz).  Thus, there was objective indication of hearing loss in his left ear when entering service, but not in his right ear.  He thus is not entitled to the presumption of soundness when entering service as concerning the hearing acuity in his left ear, although he is as concerning that in his right ear.

As the September 2011 VA did not account for this distinction, the Veteran will be afforded a new VA examination to determine the nature and etiology of his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all VA treatment records from the Temple VAMC, dated from January 1981 - December 1981.  Upload these records in a single electronic file in Virtual VA.

2.  Schedule another VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  

The examination should include all necessary diagnostic testing or evaluation and should include consideration of the results of the testing that has been done to date, including during the prior VA compensation examination in September 2011.  Therefore, the claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to first confirm the Veteran has hearing loss in each ear according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Assuming he does, the examiner must also provide an opinion as to following: 

(a) Did the Veteran's military service chronically aggravate the pre-existing hearing loss in his left ear, that is, permanently exacerbate the hearing loss in this ear beyond its natural progression?

(b) Since, on the other hand, not pre-existing, what is the likelihood (very likely, as likely as not, or unlikely) that the hearing loss in his right ear incepted during his military service or is otherwise related or attributable to his service or dates back to his service?

(c) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's tinnitus incepted during his military service or is otherwise related or attributable to his service or dates back to his service?

Unlike the examiner that previously evaluated the Veteran, this additional VA examiner must remain mindful that it is continuous symptoms, not necessarily treatment for them, either during service or since, which is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  So the examiner cannot conclude the Veteran was not experiencing symptoms at a particular time, including during the intervening years after his service ended up to the time of his initial treatment for this condition, post-service, merely because there is no documentation of treatment for his symptoms, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the file.

3.  Then readjudicate this appeal in light of this and all other additional evidence.  If this appeal is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


